UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7441


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL ANTONIO GALLOWAY, a/k/a Yoda,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., District Judge. (1:06-cr-00309-WO-1; 1:09-cv-00298-WO-PTS)


Submitted:   January 31, 2011             Decided:   February 24, 2011


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Antonio Galloway,       Appellant Pro Se.      Sandra Jane
Hairston, Assistant United      States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Antonio Galloway seeks to appeal the district

court’s    order    accepting     the       recommendation       of   the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2010) motion.        The order is not appealable unless a circuit

justice    or      judge     issues     a        certificate     of   appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by     demonstrating         that   reasonable    jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see Miller-El        v.     Cockrell,     537    U.S.      322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Galloway has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3